DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Final office action based on application 16/470,606 in response to reply filed October 23, 2020. Claims 1-7 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagatomo (Pre-Grant Publication 2012/0298408).
Regarding claim 1, Nagatomo discloses an electronic element mounting substrate comprising:
A first substrate (Fig. 6 & 7, 125) comprising a first main surface and a second main surface opposite to the first main surface.
a plurality of second substrates (121, 122, 123) each comprising a third main surface and a fourth main surface opposite to the third main surface.
the first substrate comprising a mounting portion for mounting an electronic element (3), positioned on the first main surface, the mounting portion having a rectangular shape,
one end portion of the mounting portion in a longitudinal direction being positioned at an outer edge portion of the first main surface,
the plurality of second substrates being formed of a carbon material (Paragraph [0102-0103]),
the third main face of the second substrate (121) which is positioned closest to the first substrate facing the second main surface.
the plurality of second substrates are stacked in a thickness direction of the first substrate (Fig. 6 & 7).
a thermal conduction of the mounting portion in a direction perpendicular to the longitudinal direction is greater than a thermal conduction of the mounting portion in the longitudinal direction, in the third main surface of the second substrate which is positioned closest to the first substrate in plan view (Paragraph [0105])
two adjacent second substrates of the plurality of second substrates are so configured that a direction in which a thermal conductivity of one of the two adjacent second substrates increases and a direction in which a thermal conductivity of the other of the two adjacent second substrates increases are perpendicular to each other in plan view (Paragraph [0105]).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo (Pre-Grant Publication 2012/0298408) in view of Song (Pre-Grant Publication 2007/0189011).
Regarding claim 4-5, Nagatomo further discloses:
An electronic element (3) mounted on the mounting portion of the electronic element mounting substrate.

Nagatomo does not explicitly disclose a wiring board or an electronic element housing package on which the electronic element mounting substrate is mounted and a module substrate connected with the electronic device. However Song discloses an electronic device comprising:
An electronic element (Fig. 4 & 5, 350) formed on a heat radiating plate (330) to form a light generating module (320) wherein the module is connected to a module substrate/base plate (311) and an optical unit (360) to form an electronic element housing package. 

It would have been obvious to those having ordinary skill in the art at the time of invention to form an electronic element package including the electronic element .  

Allowable Subject Matter
Claims 2-3 & 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 is considered allowable because none of the prior art either alone or in combination discloses: each of the plurality of second substrates comprises a
first side surface on a side where the one end portion is located in plan view, and is
so configured that a thermal conduction in the first side surface in a thickness direction is greater than a thermal conduction in a direction perpendicular to the thickness direction. Claim 6 is also considered allowable based on its dependency from claim 2.
Claim 3 is considered allowable because none of the prior art either alone or in combination discloses: each of the plurality of second substrates comprises a
second side surface opposite to the first side surface, and is so configured that a thermal conduction in the second side surface in a thickness direction is greater than a thermal conduction in a direction perpendicular to the thickness direction. Claim 7 is also considered allowable based on its dependency from claim 3.
	
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818